Case: 1:16-cv-02287 Document #: 226 Filed: 12/09/19 Page 1 of 1 PageID #:2501

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

David A Dewar
                             Plaintiff,
v.                                                Case No.: 1:16−cv−02287
                                                  Honorable Virginia M. Kendall
T.J. Felmon, et al.
                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 9, 2019:


        MINUTE entry before the Honorable Virginia M. Kendall. Defendants' Motion for
Judgment as a Matter of Law [224] was granted during Jury Trial for the reasons as stated
on the record in open Court. Mailed notice(lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
